 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGolden Age Chairmobile, Inc. and Service EmployeesInternational Union, Local 200, AFL-CIO. Case 3-CA-8461June 28, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELI.OAND TRUESDAI.EUpon a charge and an amended charge filed onApril 25, 1978, and June 9, 1978, by Service Employ-ees International Union, Local 200, AFL-CIO,herein called the Union, and duly served on GoldenAge Chairmobile, Inc., herein called Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 3, issueda complaint and notice of hearing on March 8, 1979,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor practiceswithin the meaning of Section 8(a)(3) and Section2(6) and (7) of the National Labor Relations Act, asamended.' Copies of the charge, complaint, and no-tice of hearing before an administrative law judgewere duly served on the parties to the proceeding.Respondent failed to file an answer to the complaint.On April 9, 1979, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment based on Respondent's failure to file ananswer as required by Sections 102.20 and 102.21 ofthe Board's Rules and Regulations, Series 8, asamended. The Order transferring the proceeding tothe Board and the Notice To Show Cause were issuedby the Board on April 18, 1979. Respondent has sincefiled no response to the Notice To Show Cause, andaccordingly the allegations of the Motion for Sum-mary Judgment stand uncontroverted. On April 27,1979, counsel for the General Counsel filed a Re-sponse to the Notice To Show Cause in support of hisMotion for Summary Judgment.2I In accord with Sees. 102.18 and 101.9(bX2) of the National Labor Rela-tions Board Rules and Regulations. Series 8, as amended, the earlier com-plaint and amended complaint issued herein on June 22, 1978, and Septem-ber 1, 1978, to which Respondent filed answers, were withdrawn pursuant toan informal settlement agreement executed on November 13, 1978, and ap-proved by the Regional Director on November 14, 1978. On March 2, 1979,the Acting Regional Director withdrew approval of that part of the settle-ment agreement which set forth the 8(aX3) allegations regarding employeeJames Buscemi. Thereafter, on March 8, 1979, the Regional Director issuedthe instant complaint. As set forth in the complaint, Respondent has failed tocomply only with the terms of the settlement agreement regarding the 8(a)3)allegations of the earlier complaints but not with those regarding the 8(aX I)allegations set forth therein. Accordingly, the instant complaint is concernedsolely with those 8(a)3) allegations.I In his response to the Notice To Show Cause in support of his Motion forSummary Judgment, counsel for the General Counsel stated that she at-tempted to serve the Motion for Summary Judgment on Respondent onApril 6, 1979, by certified mail. Such service was refused by Respondent andthe motion was returned to the Regional Office. Thereafter, on April 10,Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentRule 102.20 of the Board's Rules and Regulations,Series 8, as amended, provides:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the com-plaint, unless the respondent is without knowl-edge, in which case the respondent shall so state,such statement operating as a denial. All allega-tions in the complaint, if no answer is filed, orany allegation in the complaint not specificallydenied or explained in an answer filed. unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to be admit-ted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint and notice of hearing served on Re-spondent by registered mail specifically states thatunless an answer to the complaint is filed by Respon-dent within 10 days of service thereof'all of the alle-gations in the Complaint shall be deemed to be ad-mitted to be true and may be so found by the Board."Further, according to the uncontroverted allegationsof the Motion for Summary Judgment, Respondentwas notified by a letter dated March 23, 1979, thatsummary judgment would be sought herein unless ananswer to the complaint was filed by April 3, 1979.As noted above, Respondent did not file an answer tothe complaint, nor did it file a response to the NoticeTo Show Cause. No good cause to the contrary hav-ing been shown,3in accordance with the rules setforth above, the allegations of the complaint aredeemed admitted as true and are so found by theBoard. Accordingly, General Counsel's Motion forSummary Judgment is hereby granted.On the basis of the entire record, the Board makesthe following:1979, counsel for the General Counsel mailed the motion to Respondent bregular mail. As of the date of the response, the motion and accompanyingletter had not been returned.The withdrawal of the earlier June 22 and September 1, 1978. complaintsresulted in the reestablishment of the situation existing prior to the issuanceof the complaints. Thus, the answers filed to the complaints previously is-sued, which had been withdrawn. do not qualit) as answers to the newcomplaint which issued on March 8. 1979. See Rove Kniiing ti/lt. In., 228NLRB 746 (1977).243 NLRB No. 22160 GOLDEN AGE CHAIRMOBILE, INC.FINDINGS 01 FACTI. TE BUSINESS OF RESPONDENTRespondent, a New York coporation, is engaged inthe business of providing and performing transporta-tion services for sick and injured individuals. Respon-dent's principal office and place of business, locatedat 339 East Avenue, Rochester, New York, is the onlyfacility involved in this proceeding. Annually, Re-spondent receives revenues in excess of $50,000 fromthe provision of transportation services to institu-tional users in the State of New York, each of whichinstitutional users annually receives goods and ser-vices valued in excess of $50,000 directly from pointsoutside the State of New York.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.II. THE LABOR ORGANIZATION INVO LVEDService Employees International Union, Local 200,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.II1. THE UNFAIR LABOR PRACTICESOn or about April 3, 1978, Respondent dischargedemployee James Buscemi because he engaged in pro-tected activities on behalf of the Union or partici-pated in union activity or gave assistance or supportto the Union. Since that time, based on the aboveactivity, Respondent has failed and refused, and con-tinues to fail and refuse, to reinstate James Buscemito his former or substantially equivalent position ofemployment.Accordingly, we find that, by the aforesaid con-duct, Respondent discriminated in regard to theterms and conditions of employment of its employees,thereby discouraging membership in a labor organi-zation, and that, by such conduct, Respondent en-gaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(3) and (1)4of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its operations' Although not alleged in the complaint nor asserted by the General Coun-sel as a separate violation, by violating Sec 8(aX3) of the Act, Respondentalso committed a violation of Sec. 8(aX 1) of the Act.described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.v. FilE REMEDYHaving found that Respondent has engaged in, andis engaging in, unfair labor practices within the mean-ing of Section 8(a)(3) and (1) of the Act, we shallorder that it cease and desist therefrom and take cer-tain affirmative action designed to effectuate the poli-cies of the Act.Having also found that Respondent discriminator-ily discharged employee James Buscemi. we shall or-der Respondent to offer him immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent position, withoutprejudice to his seniority or any other rights andprivileges previously enjoyed, and to make him wholefor any loss of earnings he may have suffered due tothe discrimination practiced against him by paymentto him of a sum of money equal to the amount henormally would have earned as wages from the dateof his discharge until the date of Respondent's offer ofreinstatement, less his net interim earnings. plus inter-est, in the manner prescribed in F. W. WoolworthCompany, 90 NLRB 289 (1950), and Florida SteelCorporation, 231 NLRB 651 (1977).5The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Golden Age Chairmobile, Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Service Employees International Union, Local200, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3. By the acts described in section II1, above, Re-spondent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing, em-ployees in the exercise of the rights guaranteed tothem in Section 7 of the Act and thereby has engagedin, and is engaging in, unfair labor practices withinthe meaning of Section 8(a)(3) and (I) of the Act.4. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-' See, generally, Isis Plumbing & Hearing Co., 138 NLRB 716 (1962).161 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions Board hereby orders that the Respondent,Golden Age Chairmobile, Inc., Rochester, New York,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discharging and refusing to reinstate employ-ees because of union and other protected, concertedactivities.(b) Discouraging membership in Service Employ-ees International Union, Local 200, AFL-CIO, orany other labor organization, by discriminatorily dis-charging employees and failing or refusing to rein-state them, or by otherwise discriminating in regardto hire or tenure of employment or any term or condi-tion of employment.(c) In any like or related manner interfering with.restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Offer James Buscemi immediate and full rein-statement to his former position or, if that position nolonger exists, to a substantially equivalent position,without prejudice to his seniority or any other rightsand privileges previously enjoyed, and make himwhole for any loss of pay suffered as a result of hisdischarge by Respondent in the manner set forthabove under the section entitled "The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c) Post at its 339 East Avenue, Rochester, NewYork, facility copies of the attached notice marked"Appendix."6Copies of said notice, on forms pro-vided by the Regional Director for Region 3, after6 In the event that this Order is enforced by a Judgment ofa United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board,"being duly signed by Respondent's representative,shall be posted by Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(d) Notify the Regional Director for Region 3, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.APPENDIXNOTICE To EMPIOYEESPOSTED BY ORDER O THFENATIONAL LABOR REI.AIIONS BOARDAn Agency of the United States GovernmentWE WI. N discharge and refuse to reinstateemployees because of union and other protected,concerted activities.WE Wll. Nor discourage membership in Ser-vice Employees International Union, Local 200,AFL CIO, or any other labor organization, bydiscriminatorily discharging employees and fail-ing or refusing to reinstate them, or by otherwisediscriminating in regard to hire or tenure of em-ployment or any term or condition of employ-ment.WE WVII.I. NOI in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them in Sec-tion 7 of the Act.WE WI.. offer James Buscemi immediate andfull reinstatement to his former position or, ifthat position no longer exists, to a substantiallyequivalent position, without prejudice to his se-niority or any other rights and privileges previ-ously enjoyed, and make him whole for any lossof earnings suffered by reason of the discrimina-tion against him, with interest.GOLDEN AGE CHAIRMOBII.E. INC.162